Citation Nr: 1201938	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-00 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a separate initial compensable rating for fatigue.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for residuals of retroperitoneal sclerosing liposarcoma, status post excision, hemicolectomy, and cholecystectomy, with gastroesophageal reflux disease, B-12 deficiency, and fatigue and assigned an initial 30 percent disability rating, effective October 18, 2005.

In August 2007, the RO granted entitlement to a total rating for compensation purposes based on individual unemployability (TDIU), effective October 18, 2005.

In his January 2008 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO by videoconference.  In October 2010 he withdrew his hearing request.

In his February 2006 claim (VA Form 21-526), the Veteran raised the issues of entitlement to service connection for liver and bladder disabilities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

In October 2010, prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of the appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In the present case, the Veteran submitted a written statement dated in October 2010 (VA Form 21-4138) in which he stated that he wished to withdraw the appeal for a separate rating for chronic fatigue because he was in receipt of a 100 percent disability rating and could not receive any further compensation.  Therefore, the Veteran has withdrawn the appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


